DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 12 August 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 August 2021.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 23 April 2019, 11 June 2019, 24 January 2020, 19 March 2021 (7 IDS), 2 April 2021, 29 April 2021, 26 May 2021, 22 June 2021, and 31 August 2021 have been considered by the Examiner.

Drawings
	The original drawings received on 11 February 2019 are accepted by the Examiner.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et al., U.S. Patent Application Publication US 2017/0352553 A1 in view of Bowden et al., U.S. Patent Application Publication US 2016/0122229 A1.
	Bellman et al. teach a glass article where a glass substrate has vias which have an etched surface. See the entire specification specifically, paragraph [0002]. Bellman et al. teach that there are multiple vias from the first surface of the glass substrate. See Figures 1 and 3-7 and paragraphs [ 0049].  Bellman et al. teach that he substrate has a surface roughness of less than 1.0 nm or preferably less than 0.6 nm. See paragraph [0007], [0010], and [0050].  Bellman et al. teach that the vias may be blind vias or through vias. See paragraphs [0013] and [0049]. Bellman et al. teach that the glass substrate is bonded to a carrier. See paragraphs [0016]-[0018]. Bellman et al. teach that the glass substrate can be an aluminoborosilicate glass. See paragraph [0038]. Bellman et al. teach that the glass may have a thickness of 25 µm to 3,000 µm. Bellman et al. teach that the glass substrate may be etched on one or more surfaces. See paragraphs [0048]-[0049]. Bellman et al. teaches that the glass may be Corning EAGLE XR®.  See paragraph [0038]. 
Bellman et al. fail to teach the specific composition of the aluminoborosilicate glass substrate.
Bowden et al. teach a glass substrate that is capable of etching. See Abstract and the entire specification, specifically, paragraph [0013]. Bowden et al. teach that the glass 2, greater than or equal to 13% of Al2O3, less than or equal to 2.5% of B2O3, 1-6% of MgO, 4-8% of CaO, less than or equal to 4.5% of SrO, less than or equal to 4.5% BaO. See paragraphs [0013] and [0084]-[0108]. Bowden et al. teach that the glass has a surface roughness of less than 0.5 nm. See paragraph [0070]. Bowden et al. teach that the glass substrate may be very thin. See paragraph [0072]. Bowden et al. teach several examples that meet the compositional ranges of claims 1, 2, and 10-15. See Tables 1 and 2. In the first 200 examples of Bowden et al. the table below shows which examples meet the compositional limitations of the claims. Examples 200-426 are not listed below and may also meet the compositional limitations of the claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a glass article having the vias of Bellman et al. as suggested by Bowden et al. because the resultant glass article would have vias  with the superior etchability and surface roughness of the aluminoborosilicate glass of Bowden et al.
Examples
Claims
59, 68, 74, 75, 98, 118, and 120
1, 2, and 10-15
90, 91, 95, 97, 99, 101, 103, and 124-127
1, 2, 10-12, 14, and 15
87-89, 92-94, 96, 100, 102, 104, 105, 114, 115, 133-135, and 185
1, 2, 10, 11, 14, and 15
77, 106-110, 113, 123, 128, 139, 146-148, 150, 151, and 173
1, 2, 10, 14, and 15
11, 49, 53, 60-62, 67, and 72
1 and 10-15
71, 170, and 197
1, 10-12, 14, and 15
50, 54, 64, 69, and 188
1, 10, 11, 14, and 15
55, 56, 63, and 70
1, 10, 14, and 15
119
1, 2, and 11-15


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
1 December 2021